Title: To Benjamin Franklin from Henry Bouquet (II), 22 August 1764
From: Bouquet, Henry
To: Franklin, Benjamin


Dear Sir
Fort Loudoun 22d. August 1764
I return you my thanks for the continuation of your most friendly offices in the thorny affair you have so luckily carried for me. I flater myself you will not doubt that I shall chearfully embrace every opportunity to do you Justice, and convince you of my Sincere affection, having only to lament that it is not in my Power to do it effectualy. The Inclosed is far from expressing my Sentiments of the real obligations I lay under to you, but if I can add any thing to render it of any future use, I beg you will let me know it.
I am Sorry that your Sentiments concerning this Government have raised you some Enemies, as I am Sure you can have no others. I do not pretend to medle with Politicks, having no business with it. But being averse to all misunderstandings and Differences between men I love and Esteem, as they are the Bane of Society, and destroy that Confidence so necessary to Support it; I have long wished that the unhappy Disputes Subsisting in the Province could be adjusted in an amicable manner, and Harmony Succeed to these jarring Times. I aprehend that things are now carried too far to admit of Palliatives, and that Superior Powers, or Time still more Powerful, must Interfere to operate the miracle of a Reconciliation.

The Principle upon which your Government is calculated appears to me Erroneous in Supposing necessarily a close union of the Two Branches of Legislature, a notion which does more honor to the Heart of the Legislator, than to his Head; Where Power and Interest are concerned, Encroachments will be attempted or supposed; opposition ensue, and in that Case you want as in the System of Great Britain, the weight of a third Power to contain the other Two within their proper Limits, and act as Mediator, But that will be impracticable in America till Time has produced nobility and Wealth, whose intrinsic Influence will be Effective and not nominal, as that of a Counsel composed of Plebeyans, without personal preeminence:
I don’t expect to see any alteration in your present System, tho’ the ministry appear averse to Proprietary Government: and The Board of Trade have just now overset the fine Super Structure raised by Lord Egmont, upon the Expectation of a Grant for the Island of St. John; I send you his Plan, which I have not yet read: It is said to be much aproved in England: when you and I settle our Colony upon the Scioto, we may make use of His Lordships Pamphlet:
I have perused with Pleasure the Papers you have sent me; They are chiefly founded upon Circumstances which exist no longer, but in Mr. Bligh’s Letter I find several Ideas very well adapted to the present Times, and I wish the Plan of a Military Frontier could be put in Execution. I have taken the Liberty to keep Copies of some of them, and return you the originals:
We are perfectly quiet here, and I expect no disturbances till we cross the Ohio: I propose to leave this Camp on Wednesday next with a Second Convoy for Pittsburgh. Be so good to present my Respects to the Ladies, and believe me with great truth Dear sir Your most obedient Humble Servant
Henry Bouquet
Benjamin Franklin Esqr.
